 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CARLTON L. REID,                                  No. 2:20-cv-01596 KJM GGH
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   STU SHERMAN,
15                      Respondent.
16

17

18   Introduction and Summary

19          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

20   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c). Pending before the court is

22   respondent’s motion to dismiss on the ground that petitioner is barred by the one-year state of

23   limitations pursuant to 28 U.S.C. § 2244(d). ECF No. 15. Petitioner has filed an opposition. ECF

24   No. 23. Respondent has filed a reply. ECF No. 26. After carefully reviewing the filings and

25   applicable legal standards, the court now issues the following findings and recommendations.

26          This is the infrequent case where a petitioner, diligent in investigating claims, has still run

27   afoul of the applicable statute of limitations period. For the reasons set forth below all presently

28   stated claims should be dismissed with prejudice. In addition, petitioner should be granted leave
                                                       1
 1   to amend the petition to state a standalone “actual innocence” claim based on DNA assertions and
 2   cell phone records only.
 3   Factual Background
 4          The California Court of Appeal, Third Appellate District provides the relevant
 5   background information and is provided below:
 6                    A jury convicted defendant Carlton Reid of first degree murder
                      (Pen. Code, § 1871 (Footnote 1 omitted)) and found true the
 7                    allegations that he used a firearm during the crime (former §
                      12022.53, subd. (b)), personally and intentionally discharged the
 8                    firearm (former § 12022.53, subd. (c)), and the firearm discharge
                      caused death (former § 12022.53, subd. (d), 2010 Stats., ch. 711, §
 9                    5). The trial court sentenced defendant to serve 25 years to life in
                      prison for the murder in addition to a 25–year enhancement for use
10                    of a firearm.
11   People v. Reid, No. C072786, 2015 WL 5697333, at *1 (Cal. Ct. App. Sept. 29, 2015).
12          Thereafter, petitioner sought review in the California Supreme Court. Petitioner’s petition
13   for review was denied on December 16, 2015. ECF No. 16-4. For purposes of federal habeas
14   review, petitioner’s conviction became final on March 15, 2016, ninety days after the California
15   Supreme court denied petitioner’s petition for review. See Summers v. Schriro, 481 F.3d 710, 716
16   (9th Cir. 2007). Respondent has set forth a detailed account of petitioner’s further state habeas
17   corpus petitions, including incorporation of the “mailbox rule,” which has been reviewed, and is
18   provided here:
19                    The First Petition:
20                    February 5, 2017: Petition for writ of habeas corpus filed in the
                      Sacramento County Superior Court (Lod. Doc. 5);
21
                      June 9, 2017: Petition denied (Lod. Doc. 6);
22
                      The Second Petition:
23
                      March 7, 2017: Petition for writ of habeas corpus filed in the
24                    Sacramento County Superior Court (Lod. Doc. 7); 1
25                    May 22, 2017: Petition denied (Lod. Doc. 8);
26   ////
27
            1
               This petition was essentially subsumed within the first when the court ruled on both
28   petitions. These first two habeas petitions are treated as one petition for tolling purposes.
                                                        2
 1                  The Third Petition:
 2                  July 26, 2017: Petition for writ of habeas corpus filed in the
                    California Court of Appeal, Third Appellate District (Lod. Doc. 9);
 3
                    October 5, 2017: Petition denied (Lod. Doc. 10);
 4
                    The Fourth Petition:
 5
                    November 18, 2017: Petition for writ of habeas corpus filed in the
 6                  Sacramento County Superior Court (Lod. Doc. 11);
 7                  January 24, 2018: Petition denied (Lod. Doc. 12);
 8                  The Fifth Petition:
 9                  July 1, 2018: Petition for writ of habeas corpus filed in the
                    California Court of Appeal, Third Appellate District (Lod. Doc.
10                  13);
11                  July 13, 2018: Petition denied (Lod. Doc. 14);
12                  The Sixth Petition:
13                  September 6, 2018: Petition for writ of habeas corpus filed in the
                    California Supreme Court (Lod. Doc. 15);
14
                    November 21, 2018: Petition withdrawn (Lod. Doc. 16);
15
                    The Seventh Petition:
16
                    March 12, 2020: Petition for writ of habeas corpus filed in the
17                  California Supreme Court (Lod. Doc. 17);
18                  June 17, 2020: Petition denied, citing In re Robbins, 18 Cal. 4th
                    770, 780 (1998) (Lod. Doc. 18).
19

20   ECF No. 15 at 2-3.

21          Petitioner filed his federal habeas petition on August 5, 2020. 2 ECF No. 1.

22   Discussion

23          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

24   1996 (hereinafter “AEDPA”). Pursuant to 28 U.S.C. § 2244(d)(1), AEDPA imposes a one-year

25
            2
26             The court affords petitioner application of the mailbox rule as to all his habeas filings in
     state court and federal court. Houston v. Lack, 487 U.S. 266, 275-76 (1988) (pro se prisoner filing
27   is dated from the date prisoner delivers it to prison authorities); Stillman v. Lamarque, 319 F.3d
     1199, 1201 (9th Cir. 2003) (mailbox rule applies to pro se prisoner who delivers habeas petition
28   to prison officials for the court within limitations period).
                                                        3
 1   statute of limitations for federal habeas corpus petitions. 28 U.S.C. § 2244(d)(1) provides, in
 2   pertinent part:
 3                     A 1-year period of limitation shall apply to an application for a writ
                       of habeas corpus by a person in custody pursuant to the judgment of
 4                     a State court. The limitation period shall run from the latest of–
 5                            (A) the date on which the judgment became final by the
                              conclusion of direct review or the expiration of the time for
 6                            seeking such review;
 7                            (B) the date on which the impediment to filing an
                              application    created by State action in violation of the
 8                            Constitution or laws of the United States is removed, if the
                              applicant was prevented from filing by such State action;
 9
                              (C) the date on which the constitutional right asserted was
10                            initially recognized by the Supreme Court, if the right has
                              been newly recognized by the Supreme Court and made
11                            retroactively applicable to cases on collateral review;
12                            (D) or the date on which the factual predicate of the claim or
                              claims presented could have been discovered through the
13                            exercise of due diligence.
14   28 U.S.C. § 2244(d)(1)(A)-(D).
15           Petitioner sets forth no facts or arguments indicating that the grounds identified in 28
16   U.S.C. § 2244(d)(1)(B)-(D) are applicable. The statute of limitations thus began to run on “the
17   date on which the judgment became final by the conclusion of direct review or the expiration of
18   the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).
19           The pendency of state post-conviction collateral review may toll the statute of limitations.
20   See 28 U.S.C. § 2244(d)(2). It is not necessary to set forth here the complete panoply of law
21   regarding statutory tolling. The case law pertinent to the issues here is given below. In addition,
22   extraordinary circumstances which prevent a petitioner from timely filing may cause the AEDPA
23   limitations period to be tolled as well. Holland v. Florida, 560 U.S. 631 (2010). Again, however,
24   it is not necessary to detail all the ins and outs of equitable tolling in that equitable tolling cannot
25   make a difference to the limitations period outcome here. With discrete exceptions listed below,
26   and as specifically requested by petitioner, the undersigned has assumed the existence of periods
27   in which equitable tolling could be justified.
28   ////
                                                         4
 1          Applying certain principles of statutory tolling, respondent contends that the AEDPA
 2   limitations period expired prior to the filing of the federal petition. Petitioner opposed
 3   respondent’s calculations on the basis that all his state filings should toll the limitations periods
 4   whether or not they were actually state habeas petitions, e.g., motions to obtain records, writs of
 5   mandate, requests for discovery. Petitioner also claimed equitable tolling based on his claimed
 6   inabilities to file habeas petitions at discrete times before and during the running of the AEDPA
 7   limitations period. Finally, petitioner weaves actual innocence theories based on DNA findings
 8   and cell phone records through several claims all of which simply involve a potpourri of trial
 9   court and counsel errors. The discussion concerning actual innocence appears below.
10          The parties agree that the finality of the conviction occurred on March 15, 2016, and that
11   the AEDPA limitations period commenced to run on the next day, March 16, 2016. Because
12   petitioner’s claims of statutory tolling and equitable tolling overlap somewhat, the precise days of
13   tolling and expiration of the limitations period are confusing. The undersigned has constructed a
14   chart below precisely defining when days in the limitations period were tolled and when they
15   were not. The chart has been constructed with the following principles:
16          1. For the purpose of argument, with the following stated exceptions, all of petitioner’s
17   claimed periods of equitable tolling have been applied, albeit, some of the equitable tolling
18   overlaps with periods which were statutorily tolled in any event, and one claimed period for
19   equitable tolling occurred prior to the finality of the conviction, i.e., prior to the commencement
20   of the AEDPA limitations period. The short periods petitioner did not have his property in
21   Administrative Segregation (hereinafter “Ad-Seg”), see ECF No. 23 at 3, are not subject to
22   equitable tolling. Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir. 2009).
23          2. Petitioner’s non-habeas state filings do not count as filings which would statutorily toll
24   the AEDPA limitations period. Ramirez v. Yates, 571 F.3d at 1000: (“His discovery motions ‘did
25   not challenge his conviction,’ but simply ‘sought material he claimed might be of help’ in later
26   state proceedings. Hodge v. Greiner, 269 F.3d 104, 107 (2d Cir. 2001).”) 3
27
            3
              The Ramirez court continued: “We agree with the Second Circuit that ‘if a filing of that
28   sort could toll the AEDPA limitations period, prisoners could substantially extend the time for
                                                     5
 1   March 16, 2016 - Feb. 4, 2017
 2   Statutory Tolling – Non-Applicable               Equitable Tolling – Tolling cannot be applied for
 3                                                    the 2015 broken hand as occurrences prior to the
 4                                                    finality of the conviction cannot toll a limitations
 5                                                    period which has not commenced i.e., there is
 6                                                    nothing to toll. However, petitioner is entitled to
 7                                                    56 days of tolling for his second hand operation as
 8                                                    petitioner alleges this 8-week recovery took place
 9                                                    starting July 2016. Finally, petitioner is not
10                                                    entitled to tolling for the short periods petitioner
11                                                    did not have his legal property in Ad-Seg.
12                                                    Ramirez, supra.
13   325 (Expired days of the AEDPA one-year limitations period) – 56 (days tolled) = 269 – 269
14   Cumulative Days Expired – 269
15   February 5, 2017 – October 5, 2017
16   Statutory Tolling – all days statutorily         Equitable Tolling – Non-Applicable
17   tolled for this first round of state habeas
18   petitions.
19   Expired days of the AEDPA one-year limitations period – 0
20   Cumulative Days Expired – 269
21   October 6, 2017 – November 17, 2017
22   Statutory Tolling – Non-Applicable                Equitable Tolling – Non-Applicable
23   This is a gap period between petitioner’s
24   first round of state habeas filings and a new
25

26   filing federal habeas petitions by pursuing in state courts a variety of applications that do not
     challenge the validity of their convictions. […] Moreover, ‘[i]f a prisoner believes he is entitled to
27   discovery in aid of a state or federal collateral attack, his remedy is to seek such relief from the
     court where a properly filed and timely collateral attack on his conviction is pending.’ Id.”
28   Ramirez v. Yates, 571 F.3d at 1000.
                                                         6
 1   round commenced in Superior Court. Petitioner
 2   is not entitled to tolling during this “between
 3   rounds” gap period for unrelated petitions.
 4   Banjo v. Ayers, 614 F.3d 964, 968 (9th Cir.
 5   2010). As petitioner stated: “This is a successive
 6   writ of habeas corpus petition…Petitioner now
 7   comes before this [Superior] court with
 8   constitutional issues not brought before it
 9   with an opportunity to resolve them.” ECF No.
10   16-12 at 7.
11   Expired days of the AEDPA one-year limitations period – 42
12   Cumulative Days Expired – 311
13   November 18, 2017 - November 21, 2018
14   Statutory Tolling – 0 days expired.                  Equitable Tolling – Non-Applicable
15   Petitioner has been given all days for tolling,      Although the undersigned would have
16   although the gap of time between the first           given equitable tolling for all times
17   decision and the filing of the second petition       petitioner was out to court, this
18   appears to be unreasonably long and probably         equitable tolling is subsumed by the statutory
19   would not qualify for statutory tolling. 4           statutory tolling. Petitioner was out to court
20   The statutory tolling ended when petitioner          from February 12, 2018 to May 30, 2018
21   withdrew his petition before the California          and did not have access to his legal property.
22   Supreme Court.
23   Expired days of the AEDPA one-year limitations period – 0
24   Cumulative Days Expired – 311
25   ////
26          4
               See Robinson v. Lewis, 9 Cal. 5th 883, 901 (2020): On certified question from the Ninth
27   Circuit, the California Supreme Court held that generally 120 days would be a presumptively
     satisfactory time limit for the filing of new habeas petitions in a higher court after the previous
28   petition was denied.
                                                       7
 1   November 22, 2018 – March 11, 2020
 2   Statutory Tolling – None-Applicable                 Equitable Tolling – Non-Applicable
 3   As set forth above, petitioner withdrew his
 4   state supreme court petition, and did not
 5   re-file until March 12, 2020 (decided June
 6   17, 2020). The undersigned knows of no
 7   authority for the proposition that one may
 8   withdraw a petition, refile months later,
 9   and have that gap period after withdrawal
10   qualify as a “pending” petition. Moreover,
11   the March 12, 2020 petition was denied on
12   the basis of untimeliness (In re Robbins,
13   supra) which precludes it from qualifying
14   as a “properly filed” state petition for
15   AEDPA limitations purposes. 5
16   Expired days of the AEDPA one-year limitations period – 475
17   Cumulative Days Expired – 786
18           Therefore, the AEDPA limitations period expired in the early part of 2020 (on or about
19   January 16, 2019). The instant federal petition was filed on August 5, 2020. Thus, even with
20   consideration of equitable tolling, the petition is untimely.
21   Actual Innocence Claim
22           A petitioner may claim actual innocence in an attempt to overcome the statute of
23   limitations hurdle. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013) (“We hold that actual
24   innocence, if proved, serves as a gateway through which a petitioner may pass whether the
25   impediment is a procedural bar, as it was in Schlup and House, or, as in this case, expiration of
26           5
               See Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir.2005) (a petition denied as untimely
27   is not properly filed and cannot toll the limitations period); Thorson v. Palmer, 479 F.3d 643, 645
     (9th Cir.2007) (a California court's citation to In re Robbins, 18 Cal.4th at 780, is a “clear ruling”
28   of untimeliness).
                                                        8
 1   the statute of limitations.”) Under the actual innocence exception to the statute of limitations, a
 2   petitioner must show that “ ‘in light of the new evidence, no juror, acting reasonably, would have
 3   voted to find him guilty beyond a reasonable doubt.’ ” Id. (quoting Schlup v. Delo, 513 U.S. 298,
 4   329 (1995)); House v. Bell, 547 U.S. 518, 538 (2006)(“A petitioner's burden at the gateway stage
 5   is to demonstrate that more likely than not, in light of the new evidence, no reasonable juror
 6   would find him guilty beyond a reasonable doubt-or, to remove the double negative, that more
 7   likely than not any reasonable juror would have reasonable doubt.”). See also Schlup, 513 U.S. at
 8   324 (“To be credible, [a claim of actual innocence] requires petitioner to support his allegations
 9   of constitutional error with new reliable evidence--whether it be exculpatory scientific evidence,
10   trustworthy eyewitness accounts, or critical physical evidence--that was not presented at trial.”).
11            As stated earlier, petitioner weaves his actual innocence assertions through several of the
12   belated, and now limitations barred, myriad claims. He asserts that because the killer was
13   involved in a push and tug scuffle with the gloved victim just before the shooting, and no DNA
14   evidence was found on the gloves which identified petitioner as one of the scufflers, he is
15   exonerated from the killing. Petitioner also asserts that cell phone records will prove that he
16   could not have been at the scene of the crime.
17          The undersigned has reviewed the petition herein, and petitioner has not set forth a
18   standalone, actual innocence claim. Moreover, the evidence presented thus far is either
19   incomplete or confusing. Petitioner has gone no distance in showing that the scuffler/killer’s
20   DNA would likely have been transmitted to the victim’s gloves. It is unclear whether petitioner
21   actually has in his possession evidence that cell phone records placed him elsewhere at the time
22   of the killing, or that petitioner thinks such might be proved in the future. Nevertheless, the
23   undersigned is reluctant at this point to dismiss out-of-hand a claim, which if ultimately proved,
24   could exonerate petitioner.
25          Thus, petitioner should be given a chance to set forth a standalone claim of actual
26   innocence. That is, for petitioner’s understanding, all of his presently stated claims are barred by
27   the AEDPA statute of limitations, and he should not repeat them. But petitioner will be given a
28   chance to amend his petition to state one claim, i.e., that he is actually innocent of the crime and
                                                       9
 1   enhancements for which he was convicted. Petitioner is to clearly explain why the evidence he
 2   now possesses shows the actual innocence assertions to be true and of consequence to his
 3   conviction. Petitioner shall explain why he thinks such a standalone claim has been exhausted
 4   (by being presented) in the California Supreme Court.
 5          Respondent shall then have the opportunity to seeks dismissal/denial of such a claim,
 6   either through motion or answer on the merits.
 7   Conclusion
 8          Accordingly, IT IS HEREBY RECOMMENDED that:
 9          1. Respondent’s motion to dismiss (ECF No. 15) be GRANTED;
10          2. The petition for writ of habeas corpus (ECF No. 1) should be DISMISSED as barred
11              by the AEDPA statute of limitations. Petitioner should be granted leave to amend his
12              petition to state a standalone actual innocence claim;
13          3. Petitioner should be granted sixty (60) days from the adoption of these findings and
14              recommendations, to file an amended petition for writ of habeas corpus that alleges
15              only one claim of actual innocence based on DNA results and/or cell phone data; and
16          4. Failure to file an amended petition within the requisite deadline may result in the
17              instant action being closed.
18          These findings and recommendations are submitted to the United States District Judge
19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
20   after being served with these findings and recommendations, any party may file written
21   objections with the court and serve a copy on all parties. Such a document should be captioned
22   “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections
23   shall be served and filed within fourteen days after service of the objections. The parties are
24   advised that failure to file objections within the specified time may waive the right to appeal the
25   District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   Dated: May 13, 2021
                                                /s/ Gregory G. Hollows
27                                      UNITED STATES MAGISTRATE JUDGE
28
                                                      10
